DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim 26 is objected to because of the following informalities:  It appears that as a result of a typo, the remaining line of claim 26 is incomplete (see the last line).  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 16-19 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Shozo (JPH09-206383).
Regarding claims 16-19, Shozo teaches the claimed methods steps including (claim 16) heating the ends of each segment 8, 9 (fig. 5) to a temperature above the melting point of the thermoplastic material (i.e. Teflon; ends heated by cutter 12); bringing the heated ends of the tubing segments into face to face contact and allowing material of the ends to fuse together to form a head-bonded connection between the tubing segments, which connection includes a closure of thermoplastic material, formed during the heat-bonding closing flow between the tubing segments (see fig. 7; para. 0028, lines 1-6); and applying external pressure (holders 2, 3 apply pressure) to the connection site to open the closure to allow flow between the tubing segments (fig. 11; para. 0040, lines 1-7); (claim 17) applying external pressure (via holders 2 and 3)  until the closure is opened; (claim 18) determining if the correct tubing segments are connected before applying pressure to the connection site to open the closure (prior to curing of ends 14; see fig. 10); (claim 19) in which light pressure (longitudinal stress; para. 0040, lines 5-6) is applied to the connection site.
Allowable Subject Matter
Claims 21-35 are allowed.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Shozo teaches the method steps including two thermoplastic tubing segments, heating the ends of the each segment, bringing the ends into face to face contact, applying external pressure to the connection site, but fails to disclose the claimed .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. MACADE NICHOLS whose telephone number is (571)270-5428.  The examiner can normally be reached on Mon-Fri 9:00-5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/P. MACADE NICHOLS/Primary Examiner, Art Unit 3799